 

Exhibit 10.1

 

CONTRIBUTION AGREEMENT

 

Dated as of January 1, 2018

 

by and among

 

Boston Therapeutics, Inc.,

a Delaware corporation

 

and

 

CureDM Group Holdings, LLC,

a Delaware limited liability company and

the Members of CureDM Group Holdings, LLC

 

 

 

 

CONTRIBUTION AGREEMENT

 

This Contribution Agreement (“Agreement”), dated as of 12:00 a.m. January 1,
2018 (the “Closing Date”), is by and among Boston Therapeutics, Inc. (“BTHE”), a
corporation organized under the laws of the State of Delaware, having an office
for the transaction of business at 354 Merrimack Street, #4, Lawrence,
Massachusetts 01843 and CureDM Group Holdings, LLC (“CureDM”), a limited
liability company organized under the laws of the State of Delaware, having an
office for the transaction of business at 5901 Indian School Road, Albuquerque,
New Mexico 87110, and the members of CureDM as listed on the signature pages and
Schedule A hereto, constituting all of the members of CureDM (collectively, the
“CureDM Members”, and each individually, a “CureDM Member”), each having an
address as set forth on the signature pages hereto.

 

W I T N E S S E T H

 

WHEREAS, the CureDM Members own the number of membership interests of CureDM set
forth opposite their respective names on Schedule A, which collectively
represent one hundred percent (100%) of the issued and outstanding membership
interests of CureDM (collectively, the “CureDM Membership Interests”, and each
individually, a “CureDM Membership Interest”).

 

WHEREAS, the CureDM Members desire to contribute the CureDM Membership Interests
to BTHE upon the terms and subject to the conditions of this Agreement in
exchange for an aggregate of 47,741,140 shares of newly issued shares of BTHE
Common Stock, $0.001 par value per share, of which 25,000,000 BTHE Shares shall
be delivered on the Closing Date (the “Closing BTHE Shares”) and 22,741,140 BTHE
Shares (the “Milestone BTHE Shares”) shall be delivered in four equal tranches
of 5,685,285 BTHE Shares each upon the achievement of each milestone described
herein, pursuant to the terms and conditions set forth in this Agreement (the
Closing BTHE Shares and the Milestone BTHE Shares are referred to herein
collectively as the “BTHE Shares”), which such issuance of the BTHE Shares will
be exempt from the registration requirements of the Securities Act of 1933, as
amended (the “Securities Act”), pursuant to an exemption provided by Rule 506
promulgated under Regulation D of the Securities Act, and Section 4(a)(2) of the
Securities Act.

 

NOW THEREFORE, on the stated premises and for and in consideration of the
foregoing recitals, which are hereby incorporated by reference, the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
parties to be derived herefrom and for other good and valuable consideration,
the sufficiency and receipt of which are hereby acknowledged, the parties hereto
agree as follows:

 

SECTION 1

 

CONTRIBUTION

 

1.1           Contribution. Upon the terms and subject to the conditions
contained herein, on the Closing Date, the CureDM Members will contribute,
transfer, assign and deliver to BTHE their respective CureDM Membership
Interests, such that following the contribution thereof, BTHE shall own one
hundred percent (100%) of the issued and outstanding CureDM Membership
Interests. All contributions shall be free and clear of all liens, claims or
rights or offset of any kind.

 

 

 

 

1.2           Closing BTHE Share Issuance. In consideration of each CureDM
Member’s contribution of his, her or its respective CureDM Membership Interest
to BTHE, BTHE shall issue the Closing BTHE Shares to each of the CureDM Members
in accordance with Schedule B, on the Closing Date. All certificates evidencing
such BTHE Shares shall be distributed to the CureDM Members within ten (10) days
of the Closing Date.

 

1.3           Milestone BTHE Share Issuance. In consideration of each CureDM
Member’s contribution of his, her or its respective CureDM Membership Interest
to BTHE, upon achievement of the milestones set forth below (each, a “Milestone”
and collectively, the “Milestones”), BTHE shall issue the Milestone BTHE Shares
to each of the CureDM Members in accordance with Schedule B, which such
Milestone BTHE Shares shall be issued on the date of the achievement of each
milestone (each, a “Milestone Achievement Date”). All certificates evidencing
such Milestone BTHE Shares shall be distributed to the CureDM Members within
five (5) days of the applicable Milestone Achievement Date.

 

(a)           Milestones.

 

(i)         Milestone 1—Execution of a manufacturing agreement with a contract
manufacturing organization (“CMO”) for the clinical supply of active
pharmaceutical ingredient and transfer to the CMO of methods and specifications
required for new clinical batch production subject to BTHE having raised
sufficient capital (of at least $750,000) to support the terms and conditions,
including payment criteria of such agreement with the CMO.

 

(ii)        Milestone 2—Completion of Phase 1b clinical study of HIP2B in type 1
diabetes patients and issuance of final report prior to December 31, 2019.

 

(iii)       Milestone 3—First patient enrolled in Phase 2 of HIP2B in type 1
diabetes patients.

 

(iv)       Milestone 4—The earlier of (1) submission of Phase 2 reports to FDA
and receipt of approval to begin Phase 3 study enrollment pertaining to HIP2B or
(2) entry into a strategic agreement (license, collaboration, etc.) with respect
to the Phase 3 development of of HIP2B.

 

(b)           Additional Obligations of BTHE. BTHE will provide status updates
regarding the Milestones as reasonably requested by any CureDM, Inc., which
shall be no more than once per quarter. BTHE will provide prompt written notice
of the achievement of each Milestone to the CureDM Members.

 

(c)           Certification. BTHE will provide the CureDM Members with written
certification within thirty (30) days of each Milestone Achievement Date.

 

2 

 

 

1.4           Closing. The closing of the transactions contemplated hereby shall
take place upon the execution and delivery of this Agreement by the parties on
the date hereof.

 

1.5           Closing Events. On the Closing Date, each of the respective
parties hereto shall execute, acknowledge, and deliver (or shall cause to be
executed, acknowledged, and delivered) any and all stock certificates, officers’
certificates, financial statements, schedules, agreements, resolutions, rulings,
or other instruments required by this Agreement to be so delivered on the
Closing Date, as provided in Section 8, together with such other items as may be
reasonably requested by the parties hereto and their respective legal counsel in
order to effectuate or evidence the transactions contemplated hereby. Upon the
execution and delivery of this Agreement on the Closing Date, the ownership of
the CureDM Membership Interests set forth on Schedule A shall transfer to BTHE
without any further action by the CureDM Members, and the Closing BTHE Shares
shall be issued in the names and denominations set forth on Schedule B hereto.

 

1.6           Compliance with Applicable Securities Laws. Each of the CureDM
Members agrees that he, she or it is acquiring the BTHE Shares for investment
purposes and will not offer, sell or otherwise transfer, pledge or hypothecate
any of the BTHE Shares issued to him, her or it (other than pursuant to an
effective Registration Statement under the Securities Act) directly or
indirectly unless:

 

(a)       the sale is to BTHE;

 

(b)       the sale is made pursuant to an exemption or exclusion from
registration under the Securities Act, provided by Rule 144, Rule 144A, or other
rules or regulations promulgated thereunder; or

 

(c)       the sale is made in any other transaction that does not require
registration under the Securities Act or any applicable United States state laws
and regulations governing the offer and sale of securities, and the CureDM
Member has furnished to BTHE an opinion of counsel to that effect or such other
written opinion as may be reasonably required by BTHE.

 

The CureDM Members acknowledge that the certificates representing the BTHE
Shares shall bear the following legend:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”). THESE SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT WITH RESPECT TO THE SECURITIES UNDER THE ACT, EXCEPT IN A
TRANSACTION PURSUANT TO RULE 144, RULE 144A OR A REGULATION OF THE ACT, OR ANY
OTHER EXEMPTION OR EXCLUSION FROM THE REGISTRATION REQUIREMENTS OF THE ACT (AND
BASED UPON AN OPINION OF COUNSEL IF THE ISSUER REASONABLY SO REQUESTS).

 

3 

 

 

SECTION 2

REPRESENTATIONS AND WARRANTIES OF CUREDM

 

CureDM, and CureDM, Inc. and Loraine V. Upham in their capacities as CureDM
Members, hereby represent and warrants to BTHE that, except as set forth in the
correspondingly numbered section of the disclosure schedule attached hereto (the
“CureDM Disclosure Schedule”), the statements contained in this Section 2 are
true and correct in all material respects as of the Closing Date. The CureDM
Disclosure Schedule shall be arranged in sections corresponding to the sections
contained in this Section 2. For purposes of this Section 2, the phrase “to the
knowledge of CureDM” or any phrase of similar import shall be deemed to refer to
the actual or constructive knowledge of Loraine V. Upham and H. Joseph Reiser,
PhD after due inquiry.

 

2.1           Organization and Good Standing. CureDM is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware, and is entitled to carry on its business as and in the
places where such business is now conducted. CureDM is qualified to do business
as a foreign corporation in each jurisdiction, if any, in which the failure to
be so qualified would have a Material Adverse Effect on CureDM (as defined in
Section 2.2(d) below). CureDM does not have any subsidiaries. CureDM has not
conducted any business under or otherwise used, for any purpose or in any
jurisdiction, any fictitious name, assumed name, trade name or other name, other
than the name “CureDM”. Schedule 2.1 sets forth (a) the names of the members of
the board of directors of CureDM (the “Board of Directors of CureDM” and (b) the
names of the members of each committee of the Board of Directors of CureDM.
CureDM has provided to BTHE true, correct and complete copies of: (i) the
certificate of formation and the Amended and Restated Limited Liability
Operating Agreement of CureDM dated March 19, 2010 each as in effect on the date
of this Agreement, and such copies reflect all amendments made thereto at any
time prior to the date of this Agreement (the “CureDM Organizational
Documents”), (ii) the register of members of CureDM, and (iii) the minutes and
other records of the meetings and other proceedings (including any actions taken
by written consent or otherwise without a meeting) of the CureDM Members, the
Board of Directors of CureDM and all committees of the Board of Directors of
CureDM (the documents referred to in clauses (i), (ii) and (iii), collectively,
the “CureDM Constitutional Documents”). There have been no formal meetings or
other proceedings of the members of CureDM, the Board of Directors of CureDM or
any committee of the Board of Directors of CureDM that are not reflected in the
CureDM Constitutional Documents. There has not been any material violation of
the CureDM Constitutional Documents, and CureDM has not taken any action that is
inconsistent with the CureDM Constitutional Documents. CureDM is not in any
material default under or in violation of any provision of its Organizational
Documents. The books and records of CureDM are up to date, true, correct and
complete in all material respects. To CureDM’s knowledge, all the records of
CureDM have been maintained materially in accordance with applicable laws and
are in the actual possession and direct control of CureDM and no written notice
that any of them is materially incorrect has been received by CureDM.

 

4 

 

 

2.2           Authorization; Enforceability; No Breach. CureDM has all necessary
limited liability company power and authority to execute this Agreement and
perform its obligations hereunder. This Agreement constitutes the valid and
binding obligation of CureDM enforceable against it in accordance with its
terms, except as may be limited by bankruptcy, moratorium, insolvency or other
similar laws generally affecting the enforcement of creditors’ rights. The
execution, delivery and performance of this Agreement by CureDM and the
consummation of the transactions contemplated hereby will not:

 

(a)       violate any material provision of the CureDM Organizational Documents;

 

(b)       violate, conflict with or result in the material breach of any of the
terms of, result in a material modification of, otherwise give any other
contracting party the right to terminate, or constitute (or with notice or lapse
of time or both constitute) a default under, any material contract or other
agreement to which CureDM is a party or by or to which it or any of its assets
or properties may be bound or subject;

 

(c)       violate any order, judgment, injunction, award or decree of any court,
arbitrator or governmental or regulatory body against, or binding upon, CureDM
or upon the properties or business of CureDM; or

 

(d)       to CureDM’s knowledge, violate any statute, law or regulation of any
jurisdiction applicable to the transactions contemplated herein, which would
have a Material Adverse Effect on CureDM. “Material Adverse Effect on CureDM”
shall mean any effect or change that would be materially adverse to the
business, assets, condition (financial or otherwise), operating results or
operations of CureDM as they exist on the Closing Date, or on the ability of
CureDM to consummate timely the transactions contemplated hereby, as the context
requires.

 

2.3           Compliance with Laws. CureDM, to its knowledge, has complied with
all federal, state, county and local laws, ordinances, regulations, inspections,
orders, judgments, injunctions, awards or decrees applicable to it or its
business except for such non-compliance that would not have a Material Adverse
Effect on CureDM.

 

2.4           Litigation; Actions and Proceedings. There is no outstanding
order, judgment, injunction, award or decree of any court, governmental or
regulatory body or arbitration tribunal against or involving CureDM. There is no
action, suit, investigation or proceeding pending or, to CureDM’s knowledge,
threatened, at law or in equity, before any arbitrator, court or other
governmental authority, nor any judgment, decree, injunction, award or order
outstanding, against CureDM or its properties or rights that would reasonably be
expected to have a Material Adverse Effect on CureDM or that could reasonably be
expected to have a Material Adverse Effect on the consummation on any of the
transactions contemplated by this Agreement.

 

2.5           Brokers or Finders. No broker’s or finder’s fee will be payable by
CureDM or a CureDM Member in connection with the transactions herein
contemplated, nor will any such fee be incurred as a result of any actions by
CureDM.

 

5 

 

 

2.6       Assets. CureDM owns all rights, title and interest in and to its
assets, free and clear of all liens, pledges, mortgages, security interests,
conditional sales contracts or any other encumbrances.

 

2.7Intellectual Property; Privacy.

 

(a)       To the knowledge of CureDM, CureDM owns all of the Intellectual
Property (as that term is defined below) used in, or necessary for, the
operation of the business as conducted as of the date hereof (collectively, the
“CureDM Intellectual Property”), free and clear of any encumbrance. Schedule 2.7
sets forth a list of all registered Intellectual Property owned by CureDM. To
the knowledge of CureDM, the use of the CureDM Intellectual Property in the
conduct of CureDM’s business or operations as currently conducted has not and
does not materially infringe, violate or misappropriate any Intellectual
Property of any third party. There is no claim or litigation pending or, to the
knowledge of CureDM, threatened against CureDM alleging that the use of the
CureDM Intellectual Property in the conduct of CureDM’s business or operations
as currently conducted infringes, violates or misappropriates any Intellectual
Property of any third party or otherwise challenging the use, ownership,
licensing, validity or enforceability of any CureDM Intellectual Property owned
(or purported to be owned) by CureDM. For purposes of this Agreement,
“Intellectual Property” means any and all intellectual property rights,
including all (i) patents, patent applications, patent disclosures and
inventions, (ii) trademarks, service marks, trade dress, trade names, logos and
corporate names and registrations and applications for registration thereof
together with all of the goodwill associated therewith, (iii) Internet domain
names, URLs and websites, (iv) copyrights (registered or unregistered) and
copyrightable works and registrations and applications for registration thereof,
(v) mask works and registrations and applications for registration thereof, (vi)
software, (vii) trade secrets and other confidential information (including
ideas, formulas, compositions, inventions (whether patentable or unpatentable
and whether or not reduced to practice), know how, manufacturing and production
processes and techniques, research and development information, drawings,
algorithms, architectures, layouts, product specifications, designs, plans,
proposals, technical data, financial and marketing plans), and (viii) copies and
tangible embodiments thereof (in whatever form or medium).

 

(b)       All employees, consultants and other persons who materially
contributed to the conception, creation or development of any of the CureDM
Intellectual Property owned (or purported to be owned) by CureDM have assigned
their Intellectual Property Rights to CureDM. CureDM has taken all commercially
reasonable efforts to maintain the confidentiality of all material trade secrets
of CureDM.

 

(c)       CureDM is in material compliance with all applicable laws relating to
privacy, data protection, anti-spam, personally identifiable information, and
similar consumer protection laws (collectively, “Privacy Laws”). CureDM has
taken all commercially reasonable measures necessary or appropriate to protect
and maintain the confidentiality of all personally identifiable information and
other confidential customer information collected by CureDM, if any, and to
maintain the security of its data storage practices, in each case, in accordance
with all applicable Privacy Laws. CureDM has not received written notice of any
claims or been charged with any violation of any Privacy Laws or any failure to
adequately protect or maintain the confidentiality of any personally
identifiable information and other confidential customer information. CureDM is
not aware of any data breaches involving any personally identifiable information
collected by CureDM.

 

6 

 

 

2.8           Capitalization. The issued and outstanding membership interests of
CureDM are owned of record and beneficially by the CureDM Members and in the
amounts reflected in Schedule A. CureDM has not granted, issued or agreed to
grant, issue or make available any warrants, options, subscription rights or any
other commitments of any character relating to the securities of CureDM. All of
the outstanding CureDM Membership Interests are duly authorized and validly
issued, fully paid and non-assessable. Other than the CureDM Organizational
Documents, CureDM is not a party to or bound by any, and to the knowledge of
CureDM there are no, agreements or understandings with respect to the voting
(including pooling agreements, voting trusts and proxies) or sale or transfer
(including agreements imposing transfer restrictions) of any equity interests of
CureDM. CureDM has never repurchased, redeemed or otherwise reacquired any of
its shares or other securities.

 

2.9           Intentionally left blank.

 

2.10         Undisclosed Liabilities. As of the Closing Date, CureDM has no
debts, liabilities or obligations of any nature (whether accrued, absolute,
contingent, direct, indirect, unliquidated or otherwise and whether due or to
become due) arising out of transactions entered into on or prior to the Closing
Date, or any transaction, series of transactions, action or inaction occurring
on or prior to the Closing Date, except for such debts, liabilities or
obligations set forth on the CureDM Financial Statements or otherwise arising in
the ordinary course of business.

 

2.11         Intentionally left blank.

 

2.12         Absence of Certain Changes or Events. Since September 30, 2017,
there has not been (a) any change in the business, prospects, the financial or
other condition, or the respective assets or liabilities of CureDM as reflected
in the CureDM Financial Statements (as defined below) which would have a
Material Adverse Effect on CureDM taken as a whole, or (b) any material loss
sustained by CureDM, including, but not limited to any loss on account of theft,
fire, flood, explosion, accident or other calamity, whether or not insured,
which has or would be reasonably likely to have a Material Adverse Effect on
CureDM.

 

2.13         Real Property.

 

(a)       CureDM does not own, and has never owned, any real property, and
CureDM is not obligated and does not have an option to acquire an ownership
interest in any real property.

 

(b)       Schedule 2.13(b) sets forth a true, correct and complete list of the
leased real property (the “Leased Real Property”) and the leases under which
such leased real property is leased, subleased or licensed, including all
amendments or modifications to such leases (the “Leases”). CureDM has provided
to BTHE true, correct and complete copies of all Leases.

 

7 

 

 

2.14         Personal Property.

 

(a)       All items of equipment and other tangible personal property and assets
owned by or leased to CureDM: (i) are reasonably adequate for the uses to which
they are being put, (ii) are in good operating condition, maintenance and
repair, subject to ordinary wear and tear, (iii) were acquired and are usable in
the ordinary course of business consistent with past practice, and (iv) are
adequate for the conduct of the business of CureDM in the manner in which such
business is being conducted by CureDM as of the Closing Date. All of the
tangible personal property and assets of CureDM are located at the Leased Real
Property.

 

(b)       Schedule 2.14(b) sets forth all assets that are material to the
business of CureDM and that are being leased or licensed to the CureDM for which
the annual rental payment for each such asset exceeds $25,000. Except as set
forth on Schedule 2.14(b), no individual, partnership, corporation, limited
liability company, association, joint venture, joint-stock company, trust,
unincorporated organization, governmental body or other entity (each, a
“Person”) other than CureDM owns any equipment or other tangible personal
property or asset that is necessary to the operation of CureDM’s business as
currently conducted.

 

(c)       Schedule 2.14(c) sets forth a true, correct and complete list and
general description of each item of tangible personal property of CureDM having
a book value of greater than $25,000.

 

2.15         Tax Matters. CureDM has filed all federal income tax returns and
all other material tax returns that it was required to file since the date of
its organization, except insofar as such failure would not result in a Material
Adverse Effect on CureDM. CureDM has paid all taxes that it was required to pay
since the date of its organization except for such taxes, if any, as are being
contested in good faith and as to which adequate reserves have been established
by CureDM. CureDM is not currently the beneficiary of any extension of time
within which to file any tax return. There are no liens for taxes (other than
taxes not yet due and payable) upon any of the assets of CureDM. To CureDM’s
knowledge, there is no material dispute or claim concerning any tax liability of
CureDM claimed or raised by any taxation authority in writing.

 

2.16         Financial Statements. Schedule 2.16 contains copies of (a) the
audited balance sheets of the Company as of December 31, 2016 and December 31,
2015, and the related statement of operations and members’ equity and statements
of cash flows for the fiscal years then ended, and (b) the unaudited balance
sheet of the Company as of September 30, 2017, and the related statement of
operations and members’ equity and statement of cash flows for the nine month
period then ended (collectively, the “CureDM Financial Statements”).

 

2.17         Contracts. A copy of each of CureDM’s material contracts,
instruments, and agreements (collectively, the “CureDM Contracts”), has been
provided to BTHE. Each of the CureDM Contracts is a valid and binding obligation
of CureDM and is in full force and effect, except for where the failure to be in
full force and effect would not, individually or in the aggregate, have a
Material Adverse Effect on CureDM. There are no existing defaults by CureDM
thereunder or, to the knowledge of CureDM, by any other party thereto, which
defaults, individually or in the aggregate, would have a Material Adverse Effect
on CureDM. As used herein, “CureDM Contracts” shall include only those material
agreements that would be required to be filed with the SEC pursuant to Item
601(b)(1) of Regulation S-K if CureDM was subject to the reporting requirements
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).

 

8 

 

 

2.18         Insurance.

 

(a)       True and complete copies of all policies of property and other forms
of insurance held by CureDM have been delivered to BTHE.

 

(b)       There is no material claim pending under any of such policies as to
which coverage has been questioned, denied or disputed in writing by the
underwriters of such policies. All premiums due and payable under all such
policies have been paid and CureDM is otherwise in compliance in all material
respects with the terms of such policies. CureDM has not received any written
notice of any threatened termination of, or material premium increase with
respect to, any of such policies.

 

2.19         Anticorruption.

 

(a)        Neither CureDM, nor, to the knowledge of CureDM, any of its directors
or officers is or has at any time engaged in any activity, practice or conduct
which would constitute a violation of any applicable U.S. laws relating to
anti-bribery, anti-corruption, anti-money laundering or illegal payments and
bribes and illegal political contributions and similar statutes, rules and
regulations.

 

(b)           To CureDM’s knowledge, neither CureDM nor any of its directors or
officers is currently the subject of any investigation, inquiry or enforcement
proceedings by any governmental, administrative or regulatory body related to
any applicable laws relating to anti-bribery, anti-corruption, anti-money
laundering, illegal payments and bribes and illegal political contributions and
similar statutes, rules and regulations, and no such investigation, inquiry or
proceedings has been threatened, to CureDM’s knowledge, or is pending.

 

(c)           Without limiting the generality of the foregoing, neither CureDM
nor, to CureDM’s knowledge, any of its directors or officers has offered, paid,
promised to pay, or authorized the payment of any money, or offered, given,
promised to give, or authorized the giving of anything of value to: (i) any
government or similar official for purposes of (A)(1) influencing any act or
decision of such official in his or her official capacity, (2) inducing such
official to do or omit to do any act in violation of the lawful duty of such
official, or (3) securing any improper advantage; or (B) inducing such official
to use his or her influence with a governmental authority to affect or influence
any act or decision of such governmental authority; or (ii) any person, while
knowing that all or a portion of such money or thing of value will be offered,
given, or promised, directly or indirectly, to any official, to any political
party or official thereof, or to any candidate for political office, for
purposes of (A)(1) influencing any act or decision of such official, political
party, party official, or candidate in his or her or its official capacity, (2)
inducing such official, political party, party official, or candidate to do or
omit to do any act in violation of the lawful duty of such official, political
party, party official, or candidate, or (3) securing any improper advantage; or
(B) inducing such official, political party, party official, or candidate to use
his or her or its influence with a governmental authority to affect or influence
any act or decision of such governmental authority. There have not been any
false or fictitious entries made in the books or records of CureDM, to its
knowledge, relating to any offer, payment, promise to pay, or authorization of
the payment of any money, or offer, gift, promise to give, or authorization of
the giving of anything of value, including any bribe, kickback or other illegal
or improper payment, and CureDM, has not established or maintained a secret or
unrecorded fund.

 

9 

 

 

2.20         Environmental Matters.

 

(a)       CureDM is in compliance with all applicable environmental laws, which
compliance includes the possession by CureDM of all governmental authorizations
required under applicable environmental laws, and compliance with the terms and
conditions thereof, except, in each case, except where non-compliance would not
reasonably be expected to result in a Material Adverse Effect on CureDM. All
applications required to have been filed for the renewal of such governmental
authorizations have been duly filed on a timely basis with the appropriate
governmental bodies, and each other notice or filing required to have been given
or made with respect to such governmental authorizations has been duly given or
made on a timely basis with the appropriate governmental body.

 

(b)       CureDM has not received any written notice from a governmental body
that has led CureDM to believe that CureDM is not in material compliance with,
or that it has any material liability under, any environmental law.

 

2.21         Employee Matters. CureDM does not have any employees.

 

2.22         Bank Accounts. CureDM has delivered to BTHE a list identifying each
account maintained by or for the benefit of CureDM at any bank or other
financial institution, including, with respect to each such account, (a) the
name of the bank or financial institution, (b) the account number, (c) the
balance as of the date of this Agreement (and whether any cash comprising such
balances is “restricted cash”), and (d) the names of all individuals authorized
to draw on or make withdrawals from such accounts.

 

2.23         Regulatory Filings. CureDM has made all required registrations and
filings with and submissions to all applicable governmental bodies relating to
the operation of the business of CureDM. There is no materially false or
misleading information or significant omission in any product application or
other submission to the U.S. Food and Drug Administration (the “FDA”) or any
other comparable governmental body. All such registrations, filings and
submissions were in compliance in all material respects with all applicable laws
when filed. No material deficiencies have been asserted by any such applicable
governmental bodies with respect to such registrations, filings or submissions
and, to the knowledge of CureDM, no facts or circumstances exist which could
indicate that a material deficiency may be asserted by any such authority with
respect to any such registration, filing or submission. CureDM has delivered to
BTHE copies of (a) all material reports of inspection observations, (b) all
material establishment inspection reports, (c) all material warning letters, and
(d) any other material documents received by CureDM from the FDA or any other
comparable governmental body relating to the business of CureDM that assert
ongoing material lack of compliance with any laws (including regulations
promulgated by the FDA and any other comparable governmental body) by CureDM.

 

10 

 

 

2.24         Product Candidates.

 

(a)       CureDM’s clinical-stage products are being, and at all times have
been, developed, tested, manufactured, processed, labeled, stored, transported
and distributed, as applicable, in compliance in all material respects with all
applicable laws, including those requirements relating to good manufacturing
practices, good laboratory practices and good clinical practices applicable at
the appropriate times.

 

(b)       The pre-clinical and clinical trials conducted by or on behalf of
CureDM were, and if still pending, are, being conducted in all material respects
in accordance with all applicable clinical protocols, informed consents and
applicable laws. CureDM has not been notified by the FDA or any other comparable
governmental body of any restriction on the pre-clinical or clinical trials
conducted or currently being conducted by or on behalf of CureDM. Schedule
2.24(b), contains a descriptions of, protocols for, and data and other results
of, the pre-clinical and clinical trials conducted or currently being conducted
by or on behalf of CureDM that have been provided to BTHE which includes the
location of the registered file and the identification of the party that has
verified such protocol and data. The descriptions of, protocols for, and data
and other results of, the pre-clinical and clinical trials conducted or
currently being conducted by or on behalf of CureDM that have been provided to
BTHE are true, correct and complete.

 

(c)       CureDM has, where required, fulfilled and performed its obligations
under each FDA registration (collectively, the “CureDM FDA Registrations” and
each a “CureDM FDA Registration”) in all material respects, and, to the
knowledge of CureDM, no material event has occurred or condition or state of
facts exists that could constitute a breach or default or could cause
revocation, suspension, limitation or termination of any such CureDM FDA
Registration or would reasonably be expected to result in any other material
impairment of the rights of the holder of any such CureDM FDA Registration. No
loss or expiration of any CureDM FDA Registration is pending or, to the
knowledge of CureDM, threatened, other than expiration of any CureDM FDA
Registration in accordance with the terms thereof, and, to the knowledge of
CureDM, there is no circumstance that could reasonably be expected to cause such
CureDM FDA Registration to not be renewable upon expiration to the extent
permitted by law, as needed. To the knowledge of CureDM, any third-party that is
a supplier, manufacturer, or contractor for CureDM is in material compliance
with all CureDM FDA Registrations and the authorizations, approvals, licenses,
permits, certificates, or exemptions (including, without limitation, pre-market
approval applications, pre-market notifications, investigational new drug
applications, new drug applications, biologic license applications,
manufacturing approvals and authorizations, pricing and reimbursement approvals,
labeling approvals or their foreign equivalent) held by CureDM that are required
for, among other things, the research, development, manufacture, processing,
labeling, distribution, marketing, storage, transportation, use, sale and
provision of the products and services of CureDM, of any comparable governmental
body.

 

11 

 

 

(d)       Schedule 2.24(d) sets forth a true, correct and complete list of all
of CureDM’s products and product candidates, noting, where applicable, (i) the
phase of clinical trial or development each product or product candidate is in,
and (ii) those products or product candidates where FDA and/or other regulatory
approval, including foreign approvals, has been applied for and/or received, and
listing the application made and/or the approval or decision thereon obtained.
CureDM has made available to BTHE true, correct and complete electronic copies
of (A) any investigational new drug applications or new drug applications
submitted to the FDA or any other governmental body by or on behalf of CureDM,
including any supplements thereto, (B) all final study results and/or reports
relating to products or product candidates, (C) all correspondence to or from
CureDM (or its investigators) and the FDA or other comparable governmental
bodies, including meeting minutes and records of material contacts, (D) all
documents in CureDM’s possession related to inspections by the FDA or other
comparable governmental bodies, and (E) all information relating to adverse drug
experiences obtained or otherwise received by CureDM from any source with
respect to CureDM’s products or product candidates.

 

2.25         Full Disclosure. No representation or warranty by CureDM in this
Agreement or in any document or schedule to be delivered by any such entity
pursuant hereto, and no written statement, certificate or instrument furnished
or to be furnished to BTHE pursuant hereto or in connection with the
negotiation, execution or performance of this Agreement contains, or will
contain, any untrue statement of a material fact or omits, or will omit, to
state any fact necessary to make any statement herein or therein, in light of
the circumstances under which it was made, not materially misleading or
necessary to a complete and correct presentation of all material aspects of the
businesses of CureDM.

 

SECTION 3

REPRESENTATIONS, COVENANTS, AND WARRANTIES

OF BTHE

 

BTHE hereby represents and warrants to CureDM and the CureDM Members that,
except as set forth in the correspondingly numbered section of the disclosure
schedule attached hereto (the “BTHE Disclosure Schedule”), the statements
contained in this Section 3 are true and correct in all material respects as of
the Closing Date and as of each Milestone Achievement Date. The BTHE Disclosure
Schedule shall be arranged in sections corresponding to the sections contained
in this Section 3. For purposes of this Section 3, the phrase “to the knowledge
of BTHE” or any phrase of similar import shall be deemed to refer to the actual
or constructive knowledge of Carl W. Rausch after due inquiry of items included
in the BTHE SEC Documents.

 

3.1           Organization and Good Standing. BTHE is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware. BTHE is entitled to own or lease its properties and to carry on its
business as and in the places where such properties are now owned, leased or
operated and such business is now conducted and BTHE is qualified to do business
as a foreign corporation in each jurisdiction, if any, in which its property or
business requires such qualification except for any such failure, which when
taken together with all other failures, is not likely to have a Material Adverse
Effect on the business of BTHE taken as a whole.

 

12 

 

 

3.2           Authorization; Enforceability; No Breach. BTHE has all the
necessary corporate power and authority to execute and deliver this Agreement
and perform its respective obligations hereunder in accordance with the terms
hereof. This Agreement has been duly executed by BTHE and constitutes the legal,
valid and binding obligation of BTHE, enforceable against it in accordance with
its terms, except as may be limited by bankruptcy, moratorium, insolvency or
other similar laws generally affecting the enforcement of creditors’ rights. The
execution and delivery of this Agreement by BTHE does not, and the performance
of BTHE’s obligations hereunder and the consummation of the transactions
contemplated hereby will not:

 

(a)       violate any provision of the Certificate of Incorporation or By-Laws
of BTHE (collectively, the “BTHE Organizational Documents”);

 

(b)       violate, conflict with or result in the breach of any of the terms of,
result in a material modification of, otherwise give any other contracting party
the right to terminate, or constitute (or with notice or lapse of time or both
constitute) a default under, any contract or other agreement to which BTHE is a
party or by or to which it or any of its assets or properties may be bound or
subject;

 

(c)       violate any order, judgment, injunction, award or decree of any court,
arbitrator or governmental or regulatory body against, or binding upon, BTHE or
upon the properties or business of BTHE; or

 

(d)       To BTHE’s knowledge, violate any statute, law or regulation of any
jurisdiction, which could have a Material Adverse Effect on BTHE. As used herein
“Material Adverse Effect on BTHE” shall mean any effect or change that would be
materially adverse to the business, assets, condition (financial or otherwise),
operating results or operations of BTHE or on the ability of BTHE to consummate
timely the transactions contemplated hereby, as the context requires.

 

3.3           Compliance with Laws. BTHE, to its knowledge, has complied with
all federal, state, county and local laws, ordinances, regulations, inspections,
orders, judgments, injunctions, awards or decrees applicable to its business
except for such non-compliance that would not have a Material Adverse Effect on
BTHE.

 

3.4           Litigation; Actions and Proceedings. Except as disclosed in the
BTHE SEC Documents (as defined below), there is no outstanding order, judgment,
injunction, award or decree of any court, governmental or regulatory body or
arbitration tribunal against or involving BTHE. Except as disclosed in the BTHE
SEC Documents, there is no action, suit, investigation or proceeding pending or,
to BTHE’s knowledge, threatened at law or in equity, before any arbitrator,
court or other governmental authority nor any judgment, decree, injunction,
award or order outstanding, against BTHE or its respective properties or rights
which could reasonably be expected to have a Material Adverse Effect on BTHE.

 

13 

 

 

3.5           Brokers or Finders. No broker’s or finder’s fee will be payable by
BTHE in connection with the transaction contemplated by this Agreement, nor will
any such fee be incurred as a result of any actions by BTHE.

 

3.6           BTHE Shares. The BTHE Shares have been reserved and duly
authorized by all necessary corporate actions, and when issued in accordance
with the terms of this Agreement, the BTHE Shares will be validly issued, fully
paid and non-assessable. The issuance of BTHE Shares to the CureDM Members
pursuant to this Agreement will not violate any pre-emptive or similar rights of
any Person.

 

3.7           Books and Records. To BTHE’s knowledge, the books and records,
financial and otherwise, of BTHE are in all material respects complete and
correct and have been made and maintained in accordance with sound business and
bookkeeping practices and, in reasonable detail, accurately and fairly reflect
the transactions and the assets of BTHE.

 

3.8           Corporate Records; Minute Book. The minute book of BTHE contains,
as of the Closing Date, evidence of the due election and incumbency of the board
of directors of BTHE (the “Board of Directors of BTHE”) and officers of BTHE
executing this Agreement or any document, certificate, or other instrument
executed in order to consummate the transactions herein contemplated together
with an accurate, up to date and complete record of the proceedings of all
meeting of directors, committees thereof, or stockholders and all written
consents in lieu thereof. There have been no formal meetings or other
proceedings of the shareholders of BTHE, the Board of Directors of BTHE or any
committee of the Board of Directors of BTHE that are not reflected in BTHE
Organizational Documents or the BTHE minute book (collectively, the “BTHE
Constitutional Documents”). To the knowledge of BTHE, there has not been any
material violation of the BTHE Constitutional Documents, and BTHE has not taken
any action that is inconsistent with the BTHE Constitutional Documents. To the
knowledge of BTHE, BTHE is not in any material default under or in violation of
any provision of its Organizational Documents. BTHE has provided to CureDM true,
correct and complete copies of the BTHE Organizational Documents as in effect on
the date of this Agreement.

 

3.9           Stockholders’ List. The stockholders’ list of BTHE, which has been
previously delivered by BTHE to CureDM, is a true and accurate copy thereof as
of the date indicated thereon. BTHE’s transfer agent (“Transfer Agent”) retains
in safekeeping all certificates that have been or should be canceled on the
registration of transfer thereof. All of such canceled certificates have on
their face in conspicuous permanent ink or perforations the word “canceled.” All
of such certificates are accounted for as either canceled and in the possession
of the Transfer Agent, outstanding, or unissued. To the best of BTHE’s
knowledge, except for securities broker-dealers, clearing agencies, securities
depositories, banks, or other securities industry entities registered with the
SEC whose regular business consists of holding securities beneficially owned by
others, each stockholder listed on such stockholders’ list is the beneficial
owner thereof, and such stockholder is not a party to, and such stockholder’s
stock is not subject to, any agreement, understanding, power-of-attorney, or
other arrangement of any kind with any person who is an affiliate of BTHE or
acting in concert with such affiliate under which such affiliate or person
acting in concert with such affiliate has or shares investment or voting power
over such securities. Except as disclosed in the SEC Documents, BTHE has not
granted, issued or agreed to grant, issue or make available any warrants,
options, subscription rights or any other commitments of any character relating
to the securities of BTHE. All of the outstanding shares of BTHE stock are duly
authorized and validly issued, fully paid and non-assessable. BTHE is not a
party to or bound by any, and to the knowledge of BTHE there are no, agreements
or understandings with respect to the voting (including pooling agreements,
voting trusts and proxies) or sale or transfer (including agreements imposing
transfer restrictions) of any equity interests of BTHE.

 



14 

 

 

3.10         SEC Reports and Financial Statements.

 

(a)       BTHE has filed or furnished all forms, documents and reports required
to be filed or furnished by it (the “BTHE SEC Documents”) with the U.S.
Securities and Exchange Commission (the “SEC”). As of their respective dates or,
if amended, as of the date of such amendment, the BTHE SEC Documents complied in
all material respects with the requirements of the Securities Act, the Exchange
Act and the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), as the case
may be, and the applicable rules and regulations promulgated thereunder, and
none of the BTHE SEC Documents as of the Closing Date contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

(b)       The audited financial statements and unaudited interim financial
statements (including all related notes and schedules) of BTHE included in the
BTHE SEC Documents (the “BTHE Financial Statements”) complied as to form in all
material respects with the rules and regulations of the SEC then in effect,
fairly present in all material respects the financial position of BTHE, as at
the respective dates thereof, and the results of its operations and its cash
flows for the respective periods then ended (subject, in the case of the
unaudited statements, to normal recurring year-end audit adjustments that were
not or are not expected to be, individually or in the aggregate, materially
adverse to BTHE), and were prepared in accordance with United States generally
accepted accounting principles (“GAAP”) applied on a consistent basis during the
periods involved (except as may be indicated therein or in the notes thereto).

 

3.11         Compliance with Securities Laws, Rules, and Regulations. All
securities of BTHE issued since its inception have been initially issued
pursuant to and in compliance with applicable federal and state laws, rules, and
regulations; specifically, all offers and sales of shares of common voting stock
by BTHE were made pursuant to exemptions from the registration requirements of
Section 5 of the Securities Act, and pursuant to available exemptions provided
by applicable state securities laws. Further, BTHE has made all the required
filings with any federal or state regulatory agency regarding the offer and sale
of all issued and outstanding shares of common voting stock.

 



15 

 

 

3.12         Absence of Certain Changes or Events. Since September 30, 2017,
there has not been (a) any material adverse change in the business, prospects,
the financial or other condition, or the assets or liabilities of BTHE as
reflected in the BTHE Financial Statements, (b) any material loss sustained by
BTHE, including, but not limited to any loss on account of theft, fire, flood,
explosion, accident or other calamity, whether or not insured, or from any labor
dispute or court dispute or government action, order or decree which has or may
have a Material Adverse Effect on BTHE, or (c) to the knowledge of BTHE, any
event, condition or state of facts, including, without limitation, the
enactment, adoption or promulgation of any law, rule or regulation, the
occurrence of which would have a Material Adverse Effect on BTHE. BTHE has
conducted its business in the ordinary course consistent with past practice in
all material respects. Without limiting the generality of the foregoing, since
September 30, 2017, BTHE has not (except as disclosed in the SEC Documents): (i)
amended the BTHE Organizational Documents, provided, however, BTHE is currently
in process of increasing its authorized shares of common stock to 1,000,000,000;
(ii) adopted a plan or agreement of liquidation, dissolution, restructuring,
merger, consolidation, recapitalization or other reorganization; (iii) issued
any note, bond or other debt security or right to acquire any debt security,
incurred or guaranteed any indebtedness or entered into any “keep well” or other
agreement to maintain the financial condition of another person or other
arrangement having the economic effect of actions any of the foregoing; (iv)
entered into or consummated any transaction involving the acquisition
(including, by merger, consolidation or acquisition of the business, stock or
assets or other business combination) of any individual, partnership,
corporation, limited liability company, association, joint venture, joint-stock
company, trust, unincorporated organization, governmental body or other entity
(other than in the ordinary course of business); (v) changed any of its material
accounting policies or practices, except as required as a result of a change in
GAAP; or (vi) agreed or committed to do any of the foregoing.

 

3.13         Indebtedness. The BTHE SEC Documents set forth all outstanding
secured and unsecured Indebtedness of BTHE, or for which BTHE has commitments as
of the date hereof. For the purposes of this Agreement, “Indebtedness” shall
mean (a) any liabilities for borrowed money or amounts owed including trade
accounts payable incurred in the ordinary course of business, (b) all
guaranties, endorsements and other contingent obligations in respect of
Indebtedness of others, whether or not the same should be reflected in BTHE’s
consolidated balance sheet; and (c) the present value of any lease payments due
under leases required to be capitalized in accordance with GAAP.

 

3.14         State Takeover Statutes. No “fair price,” “moratorium,” “control
share acquisition” or other similar antitakeover statue or regulation enacted
under state or federal laws in the United States, is applicable to the
transactions contemplated by this Agreement.

 

3.15         Tax Matters. BTHE has filed all federal income tax returns and all
other material tax returns that it was required to file since the date of its
incorporation. BTHE has paid all taxes that it was required to pay since the
date of its incorporation BTHE is not currently the beneficiary of any extension
of time within which to file any tax return. There are no liens for taxes (other
than taxes not yet due and payable) upon any of the assets of BTHE. There is no
material dispute or claim concerning any tax liability of BTHE either (i)
claimed or raised by any taxation authority in writing or (ii) as to which BTHE
has knowledge.

 



16 

 

 

3.16         Anticorruption.

 

(a)       Neither BTHE nor any of its directors, officers, employees,
representatives, or any person generally acting by or on behalf of any of the
aforementioned, is or has at any time engaged in any activity, practice or
conduct which would constitute an offence under all applicable laws relating to
anti-bribery, anti-corruption, anti-money laundering or illegal payments and
bribes and illegal political contributions and similar statutes, rules and
regulations.

 

(b)       BTHE has in place adequate procedures to prevent any conduct of the
kind referred to in Section 3.16(a) above.

 

(c)       Neither BTHE nor any of its directors, officers, employees,
representatives, or any person generally acting by or on behalf of any of the
aforementioned, is or has been the subject of any investigation, inquiry or
enforcement proceedings by any governmental, administrative or regulatory body
or any customer regarding any offence or alleged offence under applicable laws
relating to anti-bribery, anti-corruption, anti-money laundering, illegal
payments and bribes and illegal political contributions and similar statutes,
rules and regulations, and no such investigation, inquiry or proceedings have
been threatened or are pending and there are no circumstances likely to give
rise to any such investigation, inquiry or proceedings.

 

(d)       Without limiting the generality of the foregoing, neither BTHE nor any
of its directors, officers, employees, representatives, or any person generally
acting by or on behalf of any of the aforementioned, has corruptly or otherwise
offered, paid, promised to pay, or authorized the payment of any money, or
offered, given, promised to give, or authorized the giving of anything of value
to: (i) any government or similar official for purposes of (A)(1) influencing
any act or decision of such official in his or her official capacity, (2)
inducing such official to do or omit to do any act in violation of the lawful
duty of such official, or (3) securing any improper advantage; or (B) inducing
such official to use his or her influence with a governmental authority to
affect or influence any act or decision of such governmental authority; or (ii)
any person, while knowing that all or a portion of such money or thing of value
will be offered, given, or promised, directly or indirectly, to any official, to
any political party or official thereof, or to any candidate for political
office, for purposes of (A)(1) influencing any act or decision of such official,
political party, party official, or candidate in his or her or its official
capacity, (2) inducing such official, political party, party official, or
candidate to do or omit to do any act in violation of the lawful duty of such
official, political party, party official, or candidate, or (3) securing any
improper advantage; or (B) inducing such official, political party, party
official, or candidate to use his or her or its influence with a governmental
authority to affect or influence any act or decision of such governmental
authority. There has been no false or fictitious entries made in the books or
records of BTHE relating to any offer, payment, promise to pay, or authorization
of the payment of any money, or offer, gift, promise to give, or authorization
of the giving of anything of value, including any bribe, kickback or other
illegal or improper payment, and BTHE has not established or maintained a secret
or unrecorded fund.

 

3.17         Full Disclosure. No representation or warranty by BTHE in this
Agreement or in any document or schedule to be delivered by it pursuant hereto,
and no written statement, certificate or instrument furnished or to be furnished
by BTHE pursuant hereto or in connection with the negotiation, execution or
performance of this Agreement contains, or will contain, any untrue statement of
a material fact or omits, or will omit, to state any fact necessary to make any
statement herein or therein, in light of the circumstances under which it was
made, not materially misleading or necessary to a complete and correct
presentation of all material aspects of the businesses of BTHE.

 



17 

 

 

3.18         Private Offering. No form of general solicitation or general
advertising was used by BTHE, or to the knowledge of BTHE, its authorized
representatives, in connection with the offer or sale of the securities to be
issued under this Agreement. Assuming the accuracy of the representations and
warranties of the CureDM and the CureDM Members set forth in Sections 2 and 4,
respectively, the issuance of common stock pursuant to this Agreement is exempt
from the registration requirements of the Securities Act, and neither BTHE nor,
to the knowledge of BTHE, any authorized representative acting on its behalf,
has taken or will take any action hereafter that would cause the loss of such
exemption. BTHE agrees that neither it, nor anyone authorized to act on its
behalf, has offered or will offer to sell the BTHE Shares or any other
securities of BTHE so as to require the registration of the BTHE Shares being
offered hereby pursuant to the provisions of the Securities Act or any state
securities laws. Neither BTHE nor any of its affiliates, directly or indirectly
through any agent, sold, offered for sale, solicited offers to buy or otherwise
negotiated in respect of any security that is or will be integrated with the
issuance of common stock under this Agreement in a manner that would require
registration of the BTHE Shares under the Securities Act.

 

3.19         No Restrictions on Common Stock. Except as expressly set forth in
SEC Documents, (a) no Person has the right, contractual or otherwise, to cause
BTHE to issue or sell to it any shares of common stock or shares of any other
capital stock or other equity interests of BTHE and (b) no Person has any
purchase option, call option, preemptive rights, resale rights, subscription
rights, rights of first refusal or other rights to purchase any shares of common
stock or shares of any other capital stock of or other equity interests in BTHE.

 

3.20         No Manipulation. BTHE has not taken and will not, in violation of
applicable law, take any action designed to or that might reasonably be expected
to cause or result in stabilization or manipulation of the price of its stock to
facilitate the sale or resale of the BTHE Shares.

 

3.21         Independent Auditors. Liggett & Webb, P.A., whose audit report on
the consolidated financial statements of BTHE as of and for the years ended
December 31, 2016 and December 31, 2015 is included in the applicable SEC
Documents, is an independent registered public accountant as required by the
Securities Act and by the rules of the Public Company Accounting Oversight
Board.

 

3.22         No Undisclosed Liabilities. BTHE does not have any obligation or
liability required by GAAP to be recognized on a condensed consolidated
statement of financial position of BTHE, except (a) as incurred since September
30, 2017 in the ordinary course of business or as have been otherwise disclosed
in the SEC Documents, (b) as have been discharged or paid in full in the
ordinary course of business since September 30, 2017, (c) as incurred in
connection with the transactions contemplated by this Agreement, (d) that are
obligations to perform pursuant to the terms of any of material contracts and
(e) as would not constitute a Material Adverse Effect on BTHE.

 



18 

 

 

3.23         Accounting Controls. Except as disclosed in the SEC Documents, BTHE
maintains a system of internal accounting controls to provide reasonable
assurance that (a) transactions are executed in accordance with management’s
general or specific authorization; (b) transactions are recorded as necessary to
permit preparation of financial statements in conformity with GAAP and to
maintain accountability for assets; (c) access to assets is permitted only in
accordance with management’s general or specific authorization; and (d) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

 

3.24         Disclosure Controls. Other than as disclosed in the SEC Documents,
(a) BTHE has established and maintains and evaluates “disclosure controls and
procedures” (as such term is defined in Rule 13a-15 and Rule 15d-15 under the
Exchange Act); (b) such disclosure controls and procedures are designed to
ensure that material information relating to BTHE is made known to BTHE’s Chief
Executive Officer and its Chief Financial Officer by others within those
entities, and such disclosure controls and procedures are effective to perform
the functions for which they were established; and (c) BTHE’s auditors and the
Board of Directors of BTHE have been advised of: (i) any significant
deficiencies and material weaknesses in the design or operation of internal
controls which are reasonably likely to adversely affect BTHE’s ability to
record, process, summarize and report financial data and (ii) any fraud, whether
or not material, that involves management or other employees who have a role in
BTHE ‘s internal controls. As of the date hereof, BTHE has no knowledge of any
reason that its outside auditors and its Chief Executive Officer and Chief
Financial Officer shall not be able to give the certifications and attestations
required pursuant to the rules and regulations adopted pursuant to Section 404
of the Sarbanes-Oxley Act of 2002, without qualification, when next due. Since
the date of the most recent evaluation of such disclosure controls and
procedures, there have been no changes in internal controls or in other factors
within control of BTHE that have materially affected, or are reasonably likely
to materially affect, BTHE’s internal controls. BTHE and its officers and
directors, in their capacities as such, are in compliance in all material
respects with the provisions of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated thereunder that are applicable to BTHE or such officers
and directors, including Section 402 related to loans and Sections 302 and 906
related to certifications.

 

3.25         Contracts. None of the contracts or agreements (which, for the
avoidance of doubt, do not include any filings under Item 601(b)(3) of
Regulation S-K under the Securities Act) filed as an exhibit to BTHE’s Annual
Report on Form 10-K for the fiscal year ended December 31, 2016, Quarterly
Report on Form 10-Q for the fiscal quarter ended September 30, 2017, or any
Quarterly Report on Form 10-Q or Current Report on Form 8-K subsequent thereto,
have been terminated, materially amended, modified, supplemented or waived,
except as disclosed in the SEC Documents or except as are required to be filed
under Item 601 of Regulation S-K under the Securities Act and have terminated in
accordance with their terms; BTHE has not sent or received any communication
regarding the termination, amendment, modification, supplementation or waiver
of, or an intention to terminate, materially amend, modify, supplement or waive,
or not to consummate any transaction contemplated by, any such contract or
agreement; and no such termination, amendment, modification, supplementation or
waiver, or intention to terminate, amend, modify, supplement or waive, or not to
consummate any transaction contemplated by, any such contract or agreement has
been threatened by BTHE or, to BTHE’s knowledge, any other party to any such
contract or agreement.

 



19 

 

 

3.26         Acknowledgement of CureDM and CureDM Member Representations. BTHE
acknowledges and agrees that none of CureDM or any CureDM Member makes, nor has
any of the foregoing made, any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Sections 2 and 4, as applicable.

 

3.27         Removal of Legend. On and after such date as the BTHE Shares held
by CureDM, any CureDM Member, or any of its or their successors and permitted
assigns (each, a “Seller”) are eligible for sale under Rule 144 and in
connection with any such sale of BTHE Shares by a Seller in reliance on Rule 144
under the Securities Act, the applicable Seller or its broker shall deliver to
BTHE and the transfer agent a customary broker representation letter and a
certificate of the Seller providing any information that BTHE and the transfer
agent deem reasonably necessary to determine that the sale of the BTHE Shares is
made in compliance with Rule 144, including, as may be appropriate, a
certification (a) that such Seller is not (and in the preceding three months has
not been) an “affiliate” of BTHE, as that term is defined under Rule 144, (b)
regarding the length of time the BTHE Shares have been held and (c) that the
Seller is not in possession of material non-public information relating to BTHE.
Upon receipt of such representation letter and certificate and if BTHE
determines that the sale may be made pursuant with Rule 144, BTHE shall as soon
as reasonably practicable cause the removal of such notation of a restrictive
legend from the Seller’s book-entry account maintained by the Transfer Agent in
connection with such sale.

 

3.28         Investment Company; Passive Foreign Investment Company. BTHE is not
and, after giving effect to the issuance of the BTHE Shares will not be, an
“investment company” required to register under the Investment Company Act of
1940, as amended. BTHE does not believe that it is a “passive foreign investment
company” as such term is defined in the Internal Revenue Code of 1986, as
amended from time to time, and the regulations promulgated thereunder (the
“Code”).

 

3.29         Title to Real and Personal Property. BTHE has, with such exceptions
as are described in the SEC Documents or are not material and do not interfere
with the intended use to be made of such property by BTHE, (a) in the case of
owned real property, good and marketable fee title to, and (b) in the case of
owned personal property, good and valid title to, or, in the case of leased real
or personal property, valid and enforceable leasehold interests (as the case may
be) in, all of its properties and assets, tangible and intangible.

 

3.30         Compliance with Environmental Laws. Except to the extent the
failure to comply with the following could not reasonably be expected to have a
Material Adverse Effect on BTHE, (a) the operations of BTHE, to BTHE’s
knowledge, comply with all applicable environmental laws, all necessary
environmental permits have been obtained and are in effect for the operations
and properties of BTHE and BTHE is in compliance in all material respects
therewith and (b) BTHE has not received any notice in writing that it or any of
its affiliates is potentially liable for the remedial or other costs with
respect to treatment, storage, disposal, release, arrangement for disposal or
transportation of any environmentally sensitive material, except for costs
incurred in the ordinary course of business with respect to treatment, storage,
disposal or transportation of such environmentally sensitive material.

 



20 

 

 

3.31         Intellectual Property; Privacy.

 

(a)       BTHE owns all of the Intellectual Property used in, or necessary for,
the operation of the business as conducted as of the date hereof, and as
proposed to be conducted (collectively, the “BTHE Intellectual Property”), free
and clear of any encumbrance. The BTHE Intellectual Property owned by BTHE are
set forth in the BTHE SEC Documents. The use of the BTHE Intellectual Property
in the conduct of BTHE’s business or operations as currently conducted has not
and does not materially infringe, violate or misappropriate any Intellectual
Property of any third party. There is no claim or litigation pending or, to the
knowledge of BTHE, threatened against BTHE alleging that the use of the BTHE
Intellectual Property in the conduct of BTHE’s business or operations as
currently conducted infringes, violates or misappropriates any Intellectual
Property of any third party or otherwise challenging the use, ownership,
licensing, validity or enforceability of any BTHE Intellectual Property owned
(or purported to be owned) by BTHE.

 

(b)       All employees, consultants and other persons who materially
contributed to the conception, creation or development of any of the BTHE
Intellectual Property owned (or purported to be owned) by BTHE did so either (i)
within the scope of his or her employment such that, subject to and in
accordance with applicable laws, all Intellectual Property rights arising
therefrom became exclusively owned by BTHE, or (ii) pursuant to valid and
enforceable written agreements assigning all Intellectual Property rights
therein to BTHE. BTHE has taken all commercially reasonable efforts to maintain
the confidentiality of all material trade secrets of BTHE.

 

(c)       BTHE is in material compliance with all applicable Privacy Laws. BTHE
has taken all commercially reasonable measures necessary or appropriate to
protect and maintain the confidentiality of all personally identifiable
information and other confidential customer information collected by BTHE and to
maintain the security of its data storage practices, in each case, in accordance
with all Privacy Laws. BTHE has not received written notice of any claims or
been charged with any violation of any Privacy Laws or any failure to adequately
protect or maintain the confidentiality of any personally identifiable
information and other confidential customer information. BTHE is not aware of
any data breaches involving any personally identifiable information collected by
BTHE.

 

3.32         Insurance.

 

(a)       True and complete summaries, including policy numbers, of property and
other forms of insurance held by BTHE have been delivered to CureDM.

 

(b)       There is no material claim pending under any of such policies as to
which coverage has been questioned, denied or disputed in writing by the
underwriters of such policies. All premiums due and payable under all such
policies have been paid and BTHE is otherwise in compliance in all material
respects with the terms of such policies. BTHE has not received any written
notice of any threatened termination of, or material premium increase with
respect to, any of such policies.

 



21 

 

 

SECTION 4

REPRESENTATIONS, COVENANTS, AND WARRANTIES

OF THE CUREDM MEMBERS

 

Each of the CureDM Members, severally and not jointly, hereby represents and
warrants to BTHE as of the Closing Date, as follows:

 

4.1           Ownership and Restrictions on CureDM Membership Interest. Such
CureDM Member is not a party to any agreement, written or oral, creating rights
in respect of the CureDM Membership Interests owned by such CureDM Member in any
third person or, except as set forth in the CureDM Organizational Documents,
relating to the voting of such CureDM Membership Interest. Such CureDM Member is
the lawful and beneficial owner of the CureDM Membership Interest set forth
opposite such CureDM Member’s name on Schedule A hereto, free and clear of all
security interests, liens, encumbrances, equities and other charges, except for
any applicable restrictions under U.S. securities laws and under the CureDM
Organizational Documents. There are no existing warrants, options, stock
purchase agreements, redemption agreements, restrictions of any nature, calls or
rights to subscribe of any character relating to such CureDM Membership Interest
owned by such CureDM Member, nor does such CureDM Member hold any other
securities convertible into membership interests in CureDM.

 

4.2           No Registration. Such CureDM Member understands that the issuance
of the BTHE Shares will not be registered under the Securities Act.

 

4.3           Power and Authority. Such CureDM Member is authorized to enter
into this Agreement and perform his, her or its obligations hereunder, and no
consent of any person is necessary in order for such CureDM Member to enter into
and consummate the transactions contemplated by this Agreement.

 

4.4           Investment Intent. The BTHE Shares, when issued, will be acquired
for such CureDM Member’s own account, for investment purposes only and not with
a view for distribution or resale to others. Such CureDM Member will not sell or
otherwise transfer the BTHE Shares unless such sale is made pursuant to an
effective registration statement under the Securities Act or an exemption to or
exclusion from such registration requirement is available. BTHE is under no
obligation to register the offer or sale of the BTHE Shares under the Securities
Act. Following the issuance of the BTHE Shares, legends shall be placed on the
certificates representing the BTHE Shares to the effect that they have not been
registered under the Securities Act or applicable state securities laws and
appropriate notations thereof will be made in BTHE’s books and stop transfer
instructions may be placed with BTHE’s transfer agent. The acquisition of the
BTHE Shares represents a high-risk capital investment, and such CureDM Member is
able to afford an investment in a speculative venture such as BTHE. Such CureDM
Member has adequate means of providing for his, her or its current financial
needs and foreseeable contingencies and has no need for liquidity of its
investment in the BTHE Shares for an indefinite period of time. Although BTHE’s
common stock is quoted for trading by a marketplace operated by OTC Markets
Group Inc., trading has been both low-volume and sporadic and there are no
assurances a more robust trading market will develop in the near future, if at
all; accordingly, the BTHE Shares are considered an illiquid investment. Such
CureDM Member is fully aware that such investments can and sometimes do result
in the loss of the entire investment. Such CureDM Member is an experienced and
sophisticated investor, is able to fend for himself, herself or itself in the
transactions contemplated by this Agreement, and has such knowledge and
experience in financial and business matters that he, she or it is capable of
evaluating the risks and merits of acquiring the BTHE Shares. Such CureDM Member
is an accredited investor as such term is defined under the Securities Act, and
understands the meaning of the term “accredited investor.” Each CureDM Member
who is not an accredited investor is listed on Schedule 4.4 and either alone or
with his, her or it representative(s) has such knowledge and experience in
financial and business matters that he, she or it is capable of evaluating the
merits and risks of the prospective investment. Such CureDM Member understands
that the offer and sale of the BTHE Shares is being made only by means of this
Agreement and that BTHE has not authorized the use of, and such CureDM Member
confirms that he, she or it is not relying upon, any other information, written
or oral, other than material contained in this Agreement and the BTHE SEC
Documents.

 



22 

 

 

4.5          Independent Evaluation. Such CureDM Member conducted its own
independent evaluation, made its own analysis and consulted with advisors
(including legal, accounting, and tax advisors) as it has deemed necessary,
prudent or advisable in order for such CureDM Member to make its own
determination and decision to enter into the transactions contemplated by this
Agreement and to execute and deliver this Agreement.

 

4.6           Acknowledgement of BTHE Representations. CureDM Members
acknowledge and agree that BTHE does not make, nor has it made, any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3.

 

SECTION 5

COVENANTS AND ADDITIONAL AGREEMENTS

 

5.1           Examinations and Investigations. CureDM and the CureDM Members
acknowledge that they have been entitled, through their employees and
representatives, to make such investigation and verification of the assets,
properties, business and operations, books, records and financial condition of
BTHE, including communications with suppliers, vendors and customers, as they
each may reasonably require. BTHE acknowledges that it have been entitled,
through its employees and representatives, to make such investigation and
verification of the assets, properties, business and operations, books, records
and financial condition of CureDM, including communications with suppliers,
vendors and customers, as it may reasonably require. No investigation by a party
hereto shall, however, diminish or constitute a waiver of, in any way, any of
the representations, warranties, covenants or agreements of any other party
under this Agreement.

 

5.2           Expenses. Each party hereto agrees to pay its own costs and
expenses incurred in negotiating this Agreement and consummating the
transactions described herein.

 



23 

 

 

5.3           Further Assurances. The parties shall execute such documents and
other papers and take such further actions, as may be reasonably required or
desirable, to carry out the provisions hereof and the transactions contemplated
hereby.

 

5.4           Confidentiality. Each of the parties hereto agrees to keep
confidential any confidential or proprietary information of the other party it
obtains in connection therewith; provided, however, such obligation shall not
apply to information which:

 

 (a)       at the time of disclosure was public knowledge;

 

 (b)       after the time of disclosure becomes public knowledge (except due to
the action of the receiving party); or

 

 (c)       the receiving party had within its possession at the time of
disclosure.

 

5.5           BTHE Board Seat. CureDM shall have the right to appoint (1)
director to the Board of Directors of BTHE (the “CureDM Designee”). BTHE shall
cause the CureDM Designee to be appointed to the Board of Directors of BTHE
within thirty (30) days following the Closing Date. BTHE shall nominate such
CureDM Designee for election to the Board of Directors of BTHE for at least two
successive terms. In the event the Equity Financing (as defined below) is not
closed as of the Equity Financing Date (as defined below), then the CureDM
Designee shall resign effectively immediately.

 

5.6           Equity Financing; Unwinding; Lock Up. BTHE shall use its best
efforts to secure a binding commitment to close an equity financing with net
proceeds of at least $1,000,000 (the “Equity Financing”) within 180 days after
the Closing Date (the “Equity Financing Date”). The use of the Equity Financing
proceeds shall be designated as working capital for at least, but not limited to
the synthesis of HIP2B clinical material.1 In the event the Equity Financing is
not closed as of the Equity Financing Date, then, if both BTHE and CureDM, Inc.
mutually agree, (i) this Agreement – other than the provisions of Section 13,
will then be null and void and have no further force and effect and all other
rights and liabilities of the parties hereunder will terminate without any
liability of any party to any other party and (ii) each party shall have
released, remised and forever discharged any and all rights and claims that it
has had, now has or might now have against the other. Further, the CureDM
Members will return all BTHE Shares to BTHE for cancellation. The CureDM Members
will deliver all required documents required to cancel the BTHE Shares,
including, but not limited to, a medallion guaranteed stock power. The CureDM
Members hereby appoint CureDM, Inc. as its agent in fact in order to implement
the cancellation of the BTHE Shares as contemplated herein and to sign all
related documentation in connection with the cancellation of the BTHE Shares,
including, but not limited to, a medallion guaranteed stock power. Upon receipt
of the BTHE Shares and all related documentation, BTHE shall return all CureDM
Membership Interest to the CureDM Members. In order to ensure compliance with
this section, the CureDM Members hereby agree that until the Equity Financing is
closed, the CureDM Members shall not sell, offer to sell, contract to sell,
assign, pledge, hypothecate, encumber or otherwise transfer, or enter into any
contract, option or other arrangement or understanding with respect to the sale,
assignment, pledge or other disposition of the BTHE Shares. The CureDM Members
agree and acknowledge that an appropriate restrictive legend will be placed on
the certificates representing the BTHE Shares.

 

 



1 NTD: To discuss.

 

24 

 

 

5.7           Employment Matters. From and after the Closing, Carl W. Rausch
will serve as Chief Executive Officer of CureDM and Loraine V. Upham will serve
as Chief Operating Officer of BTHE. In connection with the closing of the
transactions contemplated hereby, Ms. Upham and BTHE shall enter into an
executive retention agreement to be effective on and after the Closing Date for
a term of three (3) years. Ms. Upham shall be granted stock options to acquire
four million (4,000,000) shares of BTHE common stock at an exercise price equal
to the thirty (30) day average closing price immediately prior to execution of
such retention agreement, which options shall vest over a three (3) year period.

 

5.8           CureDM Board. As of the Closing, each of the members of the Board
of Directors of CureDM shall resign and Carl W. Rausch shall be appointed as the
sole director of CureDM.

 

SECTION 6

INTENTIONALLY OMITTED

 

SECTION 7

INTENTIONALLY OMITTED

 

SECTION 8

CLOSING DELIVERABLES

 

8.1           Deliveries of CureDM. At the Closing, CureDM shall deliver to
BTHE:

 

(a)       a good standing or similar certificate of CureDM with respect to the
status of CureDM in Delaware and in each other jurisdiction in which it is
qualified to do business, in each case, certified by the Secretary of State of
the other relevant authority not more than ten days prior to the Closing Date;

 

(b)       a copy of the certificate of formation of CureDM, certified by the
Secretary of State of the State of Delaware not more than ten days prior to the
Closing Date; and

 

(c)       a certificate, signed by the Secretary of CureDM, (i) certifying as
true, accurate and complete the operating agreement of CureDM, and any
amendments thereto, (ii) certifying as true, accurate and complete copies of
actions by written consent or resolutions duly adopted by the Board of Directors
of CureDM that authorize and approve the execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated by this
Agreement, and (iii) certifying the incumbency, signature and authority of the
officers of CureDM that are authorized to execute this Agreement and any other
documents, instruments or agreements to be executed and delivered by CureDM in
connection herewith.

 



25 

 

 

8.2.          Deliveries of BTHE. At the Closing, BTHE shall deliver to CureDM
and each of the CureDM Members:

 

 (a)       a good standing or similar certificate of BTHE with respect to the
status of BTHE in Delaware and in each other jurisdiction in which it is
qualified to do business, in each case, certified by the Secretary of State of
the other relevant authority not more than ten days prior to the Closing Date;

 

 (b)       a copy of the certificate of incorporation of BTHE, certified by the
Secretary of State of the State of Delaware not more than ten days prior to the
Closing Date;

 

 (c)       a certificate, signed by the Secretary of BTHE, (i) certifying as
true, accurate and complete the By-Laws of BTHE, and any amendments thereto,
(ii) certifying as true, accurate and complete the share register of BTHE as of
the Closing Date, (iii) certifying as true, accurate and complete copies of
actions by written consent or resolutions duly adopted by the Board of Directors
of BTHE that authorize and approve the execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated by this
Agreement, and (iv) certifying the incumbency, signature and authority of the
officers of BTHE that are authorized to execute this Agreement and any other
documents, instruments or agreements to be executed and delivered in connection
herewith; and

 

 (d)       evidence that the CureDM designee has been duly appointed to the
Board of Directors of BTHE.

 

SECTION 9

SURVIVAL OF REPRESENTATIONS AND WARRANTIES OF BTHE

 

Notwithstanding any right of CureDM and the CureDM Members to fully investigate
the affairs of BTHE, CureDM and the CureDM Members shall have the right to rely
fully upon the representations, warranties, covenants and agreements of BTHE
contained in this Agreement or in any document delivered to CureDM and/or the
CureDM Members by BTHE or any of its respective representatives, in connection
with the transactions contemplated by this Agreement. All representations and
warranties of BTHE shall survive the Closing Date for a period ending on one (1)
year after the Closing Date unless otherwise specified in such representation or
warranty. No claim may be asserted by an Indemnified Party under Section 12
related to any such representations, warranties or covenants after such time
period has expired; provided however, that claims for any such Losses first
asserted by timely delivery of a written notice within such period shall
continue to survive until such claim for indemnification is finally settled or
satisfied in accordance with the terms hereof.

 



26 

 

 

SECTION 10

SURVIVAL OF REPRESENTATIONS AND WARRANTIES OF
CUREDM AND THE CUREDM MEMBERS

 

Notwithstanding any right of BTHE to fully investigate the affairs of CureDM and
the CureDM Members, BTHE has the right to rely fully upon the representations,
warranties, covenants and agreements of CureDM and the CureDM Members contained
in this Agreement or in any document delivered to BTHE by CureDM and/or the
CureDM Members or any of their respective representatives, in connection with
the transactions contemplated by this Agreement. All such representations,
warranties, covenants and agreements of CureDM and the CureDM Members, as
applicable, shall survive the Closing Date for a period ending one (1) year
after the Closing Date. No claim may be asserted by an Indemnified Party under
Section 12 related to any such representations, warranties or covenants after
such time period has expired; provided however, that claims for any such Losses
first asserted by timely delivery of a written notice within such period shall
continue to survive until such claim for indemnification is finally settled or
satisfied in accordance with the terms hereof.

 

SECTION 11

INTENTIONALLY OMITTED

 

SECTION 12

INDEMNIFICATION

 

12.1         Obligation of BTHE to Indemnify. Subject to the limitations on the
survival of representations, warranties, covenants and agreements contained in
Section 9 and subject to the closing of the Equity Financing (or no mutual
agreement to unwind the transaction per Section 5.6 in the event of no Equity
Financing by the Equity Financing Date), BTHE hereby agrees to indemnify, defend
and hold harmless each of the CureDM Members from and against any and all
claims, losses, liabilities, damages, deficiencies, costs and expenses
(including interest, penalties and reasonable attorneys’ fees and disbursements)
(each, a “Loss” and collectively, the “Losses”) based upon, arising out of or
otherwise due to any breach of, any material representation, warranty, covenant
or agreement of BTHE contained in this Agreement. BTHE may not settle or
compromise any such Loss without the prior written consent of the CureDM Members
who, as of immediately prior to the Closing, held a majority in interest of the
CureDM Membership Interests, which consent may not be unreasonably withheld or
delayed. Except to the extent the CureDM Members are disproportionately affected
by any such Loss, all amounts paid or payable by BTHE in connection with any
indemnification claim made pursuant to this Section 12.1 shall be allocated
ratably among the CureDM Members in accordance with their relative holdings of
CureDM Membership Interests as set forth on Schedule A.

 

12.2         Obligation of the CureDM Members to Indemnify Related to Section 4
Representations and Warranties. Subject to the limitations on the survival of
representations, warranties, covenants and agreements contained in Section 10
and subject to the closing of the Equity Financing (or no mutual agreement to
unwind the transaction per Section 5.6 in the event of no Equity Financing by
the Equity Financing Date), each CureDM Member agrees, severally but not
jointly, to indemnify, defend and hold harmless BTHE from and against any Loss
based upon, arising out of, or otherwise due to any breach of any material
representation, warranty, covenant or agreement made by such CureDM Member and
contained in Section 4 of this Agreement. The CureDM Members may not settle or
compromise any such Loss without the prior written consent of BTHE, which
consent may not be unreasonably withheld or delayed; provided that each CureDM
Member’s aggregate liability under this Section 12.2 shall in no event exceed
50% of the lesser of: (i) the value of the Closing BTHE Shares received by such
CureDM Member as of the Closing Date and (ii) the value of such Closing BTHE
Shares as of the date of the Indemnification Notice (defined below) or if such
Closing BTHE Shares have been disposed of or sold by such CureDM Member prior to
the date of the Indemnification Notice, the consideration received in the sale
of such Closing BTHE Shares. In the event the BTHE Shares are no longer publicly
traded as of the date of the Indemnification Notice, such CureDM Member shall
have the option to tender 50% of the Closing BTHE Shares received by such CureDM
Member as of the Closing Date in satisfaction of the indemnification obligation
hereunder.

 



27 

 

 

12.3         Obligation of CureDM, Inc. and Loraine V. Upham to Indemnify
Related to Section 2 Representations and Warranties. Subject to the limitations
on the survival of representations, warranties, covenants and agreements
contained in Section 10 and subject to the closing of the Equity Financing (or
no mutual agreement to unwind the transaction per Section 5.6 in the event of no
Equity Financing by the Equity Financing Date), CureDM, Inc. and Loraine V.
Upham each agree, severally but not jointly on a pro rata basis based upon such
Member’s total membership interest in CureDM as of the Closing Date (and in
addition to the obligations in Section 12.2 above), to indemnify, defend and
hold harmless BTHE from and against any Loss based upon, arising out of, or
otherwise due to any breach of any material representation, warranty, covenant
or agreement made by such CureDM Member and contained in Section 2 of this
Agreement. CureDM, Inc. and Loraine V. Upham may not settle or compromise any
such Loss without the prior written consent of BTHE, which consent may not be
unreasonably withheld or delayed; provided that the respective aggregate
liability of either CureDM, Inc. and Loraine V. Upham under this Section 12.3
shall in no event exceed 10% of the lesser of: (i) the value of the Closing BTHE
Shares received by CureDM, Inc. or Loraine V. Upham, as applicable, as of the
Closing Date and (ii) the value of such Closing BTHE Shares as of the date of
the Indemnification Notice (defined below) or if such Closing BTHE Shares have
been disposed of or sold by CureDM, Inc. or Loraine V. Upham, as applicable,
prior to the date of the Indemnification Notice, the consideration received in
the sale of such Closing BTHE Shares. In the event the BTHE Shares are no longer
publicly traded as of the date of the Indemnification Notice, CureDM, Inc. and
Loraine V. Upham, as applicable, shall have the option to tender 10% of their
respective Closing BTHE Shares received as of the Closing Date in satisfaction
of the indemnification obligation hereunder.

 

12.4         Deductible. An Indemnifying Party shall not be required to
indemnify the Indemnified Party until the aggregate amount of all Losses for
which the Indemnifying Party would, but for this Section 12.4 be liable under
Sections 12.1, 12.2 or 12.3, as applicable, exceeds on a cumulative basis an
amount equal to $50,000 (the “Deductible”), in which case, the Indemnifying
Party shall become liable for Losses in excess of the Deductible (but shall not
be liable for losses below or up to the amount of the Deductible).

 

12.5         Defense of Third-Party Claims. In the event of the assertion or
commencement of any claim with respect to which a party may be entitled to
indemnification, compensation or reimbursement pursuant to this Section 12 (an
“Indemnified Party”), the Indemnified Party shall have the right, at its
election, to proceed with the defense of such claim or proceeding on its own
with counsel. Except as provided in Section 12.1, 12.2 or 12.3, the Indemnified
Party shall have the right to settle, adjust or compromise such claim or
proceeding, and shall provide the party required to provide such indemnification
hereunder (the “Indemnifying Party”) with prompt notice after it becomes aware
of the commencement of any such claim or proceeding (the “Indemnification
Notice”); provided, however, that any failure on the part of the Indemnified
Party to so notify the Indemnifying Party shall not limit any of the obligations
of the Indemnified Party, or any of the rights of the Indemnified Party, under
this Section 12 (except to the extent such failure materially prejudices the
defense of such claim or proceeding). If the Indemnified Party does not elect to
proceed with the defense of any such claim or proceeding, the Indemnifying Party
may proceed with the defense with counsel reasonably satisfactory to the
Indemnified Party; provided, however, that the Indemnifying Party may not settle
or compromise any such claim or proceeding without the prior written consent of
the Indemnified Party (which consent may not be unreasonably withheld or
delayed).

 



28 

 

 

SECTION 13

MISCELLANEOUS

 

13.1         Waivers. Any term or provision of this Agreement may be waived, or
the time for its performance may be extended, by the party entitled to the
benefit thereof. Any such waiver shall be validly and sufficiently authorized
for the purposes of this Agreement if, as to any party, it is in writing signed
by an authorized representative of such party. The failure or delay of any party
to enforce at any time any provision of this Agreement shall not be construed to
be a waiver of such provision, nor in any way to affect the validity of this
Agreement or any part hereof or the right of any party thereafter to enforce
each and every such provision. The waiver of a breach of this Agreement shall in
no event constitute waiver as to any future breach whether similar or dissimilar
in nature or as to the exercise of any further right under this Agreement.

 

13.2         Binding Agreement; Assignment. This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective heirs,
legal representatives, successors and permitted assigns. This Agreement is not
assignable except by operation of law; provided, following the closing of the
Equity Financing, that any CureDM Member may assign, in its sole discretion, any
or all of its rights, interests and obligations under this Agreement to any of
its affiliates or to any transferee of the BTHE Shares following the Closing
Date. No such assignment, delegation or other transfer shall relieve the
assignor of any of its obligations or liabilities hereunder.

 

13.3         Notices. Any notice or statement given under this Agreement shall
be in writing and shall be deemed given or delivered (i) when delivered
personally, (ii) when delivered by electronic mail (so long as notification of a
failure to deliver such electronic mail is not received by the sending party),
(iii) if transmitted by facsimile when confirmation of transmission is received
by the sending party, (iv) if sent by registered or certified mail, postage
prepaid, return receipt requested, on the third business day after mailing or
(v) if sent by reputable overnight courier when received, to the other
party(ies) at the addresses indicated above or on Schedule A hereto or at such
other address or number as may be furnished in writing in accordance with this
paragraph. Any party hereto may, from time to time, change its address,
facsimile number, e-mail address or other information for the purpose of notices
to that party by giving notice specifying such change to the other parties
hereto.

 



29 

 

 

13.4         Governing Law; Venue. This Agreement shall be governed and
construed in accordance with the laws of the State of Delaware, without regard
to the conflicts of law provisions thereof. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
New York County, State of New York, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HERETO IRREVOCABLY WAIVES ANY RIGHT TO TRIAL
BY JURY.

 

13.5         Entire Agreement. This Agreement, including the Schedules hereto
and any collateral agreements executed in connection herewith, contains the
entire agreement among the parties with respect to the transaction and issuance
of the BTHE Shares and related transactions, and supersedes all prior
agreements, written or oral, with respect thereto. This Agreement may only be
amended by a written instrument signed by each of the parties hereto.

 

13.6         Headings. The headings in this Agreement are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.

 

13.7         Severability of Provisions. The invalidity or unenforceability of
any term, phrase, clause, paragraph, restriction, covenant, agreement or other
provision of this Agreement shall in no way affect the validity or enforcement
of any other provision or any part thereof.

 

13.8         Counterparts; Facsimile. This Agreement may be executed in any
number of counterparts, each of which, when so executed, shall constitute an
original copy hereof, but all of which together shall consider but one and the
same document. This Agreement may be executed and delivered by facsimile
transmission or pdf via email and when so executed and delivered shall have the
same effect as if the receiving party had received an original counterpart of
this Agreement.

 

13.9         No Third Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended or shall be construed to confer upon any third person,
other than the parties and their respective successors and assigns permitted by
Section 13.2, any right, remedy or claim under or by reason of this Agreement.

 

30 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 



  BOSTON THERAPEUTICS, INC.       By:     Name: Carl W. Rausch
Title: CEO       CUREDM GROUP HOLDINGS, LLC       By:     Name: Loraine V. Upham
Title: President and CEO

 



[Signature Page to Contribution Agreement]

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 



  CUREDM MEMBERS:         Entities:      

 

  By:  



  Name:  



  Title:  

 

  Individuals:         Print Name:  

 



[Signature Page to Contribution Agreement]

 

 

 

 

Schedule A

 

 

 

 

Schedule B

 

 

 

 

CureDM Disclosure Schedule

 

Schedule 2.1 - Board of Directors; Committees

 

Schedule 2.7 - CureDM Intellectual Property

 

Schedule 2.13(b) - Leased Real Property

 

2.14(b) - Licensed Personal Property Assets

 

2.14(c) – Owned Personal Property Assets

 

Schedule 2.16 - Financial Statements

 

Schedule 2.24(d) - Products/Product Candidates

 

Schedule 4.4 – List of Non-Accredited CureDM Members

 



 